Citation Nr: 1639762	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-30 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel







INTRODUCTION

The Veteran had active service from March 1977 to February 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in relevant part, denied the Veteran's application to reopen a claim for service connection for tinnitus.  In December 2012, and August 2015, the Board remanded the claim for additional development.  

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's tinnitus is related to his service.


CONCLUSION OF LAW

The Veteran's tinnitus is related to his service.  38 U.S.C.A. §§ 1131, 5108 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he is entitled to service connection for tinnitus.  He asserts that his current tinnitus is related to exposure to loud noise from machinery, hand-held weapons fire, and naval gunfire, during his service aboard the U.S.S. Cuyoga.  

In final and unappealed rating decisions, dated in February 2005, and October 2008, the RO denied service connection for tinnitus.  See 38 U.S.C.A. § 7105(c) (West 2014 & Supp. 2015).  

In November 2009, the Veteran filed to reopen his claim.  In January 2010, the RO determined that new and material evidence had not been received to reopen the claim.  38 C.F.R. § 3.156 (2015).  

The Veteran appealed, and in December 2012, the Board reopened and remanded the claim.  The Board remanded the claim again in August 2015.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

The Veteran's discharge (DD Form 214) shows that his primary specialty title was administrative specialist and clerk, and that his last duty assignment was aboard the U.S.S. Cayuga.  

The Veteran's service treatment records include an entrance examination report, dated in December 1976, which shows that he had right ear hearing loss, as defined for VA purposes.  See 38 C.F.R. § 3.385 (2015).  During service there are no relevant findings, complaints, or diagnoses.  The Veteran's separation examination report, dated in January 1981, shows that he had bilateral hearing loss, as defined for VA purposes.  Id.  

As for the post-service medical evidence, a QTC examination report, dated in January 2005, shows that the Veteran reported a history of exposure to loud noise during service in the form of weapons fire and as a boatswain's mate.  He reported a 20-year history of tinnitus, and a post-service history of work in construction, and recreational noise exposure from hunting and recreational shooting.  The examiner concluded, "the etiology of bilateral tinnitus is due to noise exposure."  

A QTC examination report, dated in August 2008, shows that the Veteran reported a history of tinnitus since 1980, with inservice duties that included working with naval artillery, and firing other weapons as a boatswain's mate.  He reported post-service employment in construction for 11 years, and as a janitor and food service worker for two to three years each.  The examiner concluded, "the etiology of bilateral tinnitus is at least as likely as not due to the noise exposure."  

A QTC examination report, dated in December 2009, shows that the Veteran reported a history of tinnitus since 1977, with an otherwise essentially similar reported history of noise exposure during and after service as noted in August 2008.  The examiner concluded, "the etiology of bilateral tinnitus is at least as likely as not associated with military noise exposure."  

A VA hearing loss and tinnitus disability benefits questionnaire (DBQ), dated in April 2015, shows that the Veteran had bilateral hearing loss, as defined for VA purposes.  See 38 C.F.R. § 3.385 (2015).  The examiner concluded that the Veteran's tinnitus is at least as likely as not associated with hearing loss.  

The Board finds that service connection for tinnitus is warranted.  The Veteran is shown to have served aboard the U.S.S. Cayuga.  The Veteran's claimed exposure to loud noise from machinery, weapons, and naval artillery is consistent with the circumstances, conditions, and hardships of his service, and is credible.  See 38 U.S.C.A. § 1154 (b) (West 2014 & Supp. 2105).  The Veteran is competent to report his tinnitus symptoms.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  There is no basis upon which to find he is not an accurate historian.  The medical opinions of record indicate that he has tinnitus due to noise exposure, and while they do not specify whether the noise exposure was during or after service, when read in the most favorable light, they weigh in favor of the claim.  The Board parenthetically notes that the April 2015 VA DBQ shows that a VA examiner concluded that the Veteran's tinnitus may be warranted on an alternative (secondary) basis, i.e., that it is related to hearing loss.  See 38 C.F.R. § 3.310 (service connection is currently in effect for left ear hearing loss).  However, there are three QTC opinions of record which indicate that the Veteran's tinnitus may be warranted on a direct basis.  38 C.F.R. § 3.303.  The Board therefore finds that the evidence is at least in equipoise as to whether his currently shown tinnitus is related to his service, and that affording the Veteran the benefit of all doubt, that service connection for tinnitus is warranted.

As the Board has granted the claims in full, any failure of VA in its duty to assist could be no more than harmless error, and the Veterans Claims Assistance Act of 2000 need not be further discussed.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

Service connection for tinnitus is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


